 Case 4:18-cv-00268-P Document 110 Filed 02/27/20             Page 1 of 1 PageID 1331



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

 ALFONSO PARRA et al.,                        §
                                              §
      Plaintiffs,                             §
                                              §
 v.                                           §   Civil Action No. 4:18-cv-00268-P
                                              §
 ALL WAYS TRANSPORT INC. et                   §
 al.,                                         §
                                              §
      Defendants.                             §


                      AMENDED PARTIAL FINAL JUDGMENT
        This Partial Final Judgment is issued pursuant to Federal Rule of Civil Procedure 54

and VACATES and SUPERSEDES the prior Final Judgment (ECF No. 109).                       In

accordance with the Court’s Order (ECF No. 108), signed January 22, 2020, the Court

determines that there is no just reason for delay in, and hereby directs, entry of final

judgment as to the dismissal of such claims and causes of action.

        Therefore, it is ORDERED, ADJUDGED, and DECREED that this civil action is

DISMISSED with prejudice as to Defendant All Ways Transport, Inc. only.

        SO ORDERED on this 27th day of February, 2020.




                               Mark T. Pittman
                               UNITED STATES DISTRICT JUDGE
